     Case 6:21-cv-00162-ADA-JCM Document 108-1 Filed 05/25/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                             WACO DIVISON

JENNILYN SALINAS, LINDSEY              §
NGUYEN, DEANNA LORRAINE, et            §
al.                                    §
                                       §
       Plaintiffs.                     §
                                       §
v.                                     §     CIVIL ACTION NO. 6:21-CV-162
                                       §
NANCY PELOSI, MITCH                    §
McCONNELL, CHUCK SCHUMER,              §
MARK ZUCKERBERG, et al.                §
                                       §
       Defendants.                     §     JURY TRIAL REQUESTED


              AGREED ORDER EXTENDING TIME FOR
        DEFENDANTS BRIAN KEMP AND BRAD RAFFENSPERGER

       Pursuant to the stipulation of the parties IT IS ORDERED that the time for

Defendants Brian Kemp and Brad Raffensperger to file a response to the complaint

is extended by 45 days to July 6, 2021 (July 5th, 2021 having been identified as

Independence Day, observed).



                                     ___________________________________
                                     U.S. MAGISTRATE JUDGE
                                     JEFFREY S. MANSKE
    Case 6:21-cv-00162-ADA-JCM Document 108-1 Filed 05/25/21 Page 2 of 2




The parties, through their respective counsel, stipulate to the entry of the above

order.


/s/ Paul M. Davis________________        /s/ Lee M. Stoy, Jr._____________
Paul M. Davis                            Lee M. Stoy, Jr.
Texas Bar Number 24078401                Georgia Bar Number 884654
paul@fireduptxlawyer.com                 Assistant Attorney General
PAUL M. DAVIS & ASSOCIATES, P.C.         Georgia Office of Attorney General
5720 Frisco Square Blvd., #2066          40 Capitol Square SW
Frisco, TX 75034                         Atlanta, Ga 30334
Phone: 469-850-2930                      (404) 458-3661
                                         lstoy@law.ga.gov
ATTORNEY FOR PLAINTIFFS
                                         ATTORNEY FOR DEFENDANTS
                                         BRIAN KEMP AND BRAD
                                         RAFFENSPERGER
